[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT

                                                                                FILED
                                                                      U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                        No. 04-12692                       December 13, 2005
                                                                         THOMAS K. KAHN
                                                                               CLERK
                                   BIA No. A79-478-082

LAZARO AMAYA LA PUENTE,

                                                            Petitioner,

                                             versus

U.S. ATTORNEY GENERAL,

                                                            Respondent.



                              Petition for Review of an Order
                           of the Board of Immigration Appeals


                                    (December 13, 2005)


Before DUBINA and KRAVITCH, Circuit Judges, and STROM*, District Judge.


_______________________
*Honorable Lyle E. Strom, United States District Judge for the District of Nebraska, sitting by
designation.
PER CURIAM:

      Petitioner Lazaro Amaya La Puente (“Amaya”) petitions for review of a

final order of removal entered by the Board of Immigration Appeals (“BIA”). The

BIA summarily affirmed the decision of the immigration judge [“IJ”] denying

Amaya’s applications for asylum, withholding of removal under the Immigration

and Nationality Act (“INA”) and Convention Against Torture (“CAT”), deferral of

removal under the CAT, and ordering him to be removed from the United States.

      “When the BIA summarily affirms the [IJ’s] decision without an opinion,

the [IJ’s] decision becomes the final removal order subject to review.” Sepulveda

v. U.S. Att’y Gen., 401 F.3d 1226, 1230 (11th Cir. 2005). The court reviews

administrative findings of fact under the highly deferential substantial evidence

standard. Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004).

Accordingly, “findings of fact made by [the agency] may be reversed by this court

only when the record compels reversal . . . . Id. at 1027. The court reviews the

agency’s interpretation of the INA de novo, but defers to the agency’s

interpretation “if it is reasonable.” Farquharson v. U.S. Att’y Gen., 246 F.3d

1317, 1320 (11th Cir. 2001).

      The record demonstrates that Amaya is removable as an alien who engaged

in activity to violate any law of the U.S. relating to espionage. Specifically, the

                                          2
record shows that Amaya had knowledge of the espionage tactics of the Cuban

government and that he failed to register with the Attorney General under 50

U.S.C. § 851.

      Second, substantial evidence supports denying the withholding of Amaya’s

removal as a persecutor. In his role as a guard at the United States Interests

Section, Amaya revealed the names of dissidents and political opponents to Cuban

authorities.

      Third, substantial evidence supports the IJ’s adverse credibility

determination. There were clearly material inconsistencies and discrepancies in

Amaya’s testimony.

      Concerning Amaya’s alleged eligibility for asylum based on a well-founded

fear of future persecution in Cuba, the record does not support that anyone in Cuba

has any interest in Amaya or in persecuting him on account of a protected ground.

      Finally, the record is devoid of any credible evidence that if returned to

Cuba, Amaya will be tortured.

      Based on the foregoing reasons, we deny the petition for review.

      PETITION DENIED.




                                          3